Opinion issued May 17, 2007 





 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00340-CR
____________

FUNKE AJULO, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Criminal Court at Law No. 8 
Harris County, Texas
Trial Court Cause No. 1401269



MEMORANDUM  OPINION
	The trial court conducted an indigency hearing on April 23, 2007, and the
supplemental record of that hearing has been filed in this Court.  At the hearing,
appellant stated that he wished to withdraw this appeal.
	Appellant has not filed a written motion to withdraw the appeal.  See Tex. R.
App. P. 42.2(a).  However, given appellant's expressed desire to forego pursuit of his
appeal, we conclude that good cause exists to suspend the operation of Rule 42.2(a)
in this case in accordance with Rule 2.  See Tex. R. App. P. 2.  We have not yet issued
a decision.  Accordingly, the appeal is dismissed. 
	The clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).